      Case 2:18-cv-03104-BWA-JCW Document 43 Filed 11/28/18 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA


DIXON ROSALES                                                 CIVIL ACTION

VERSUS                                                        NO. 18-3104

RICH’S CAR WASH, LLC                                          SECTION: M (1)

                                            ORDER

       Considering that a Plaintiff’s Motion for Class Certification1 is premised on the allegations

contained in the amended complaint, which has been dismissed2 and is thus no longer the operative

complaint in this action,3 and is not supported by evidence in the record at this juncture,

       IT IS ORDERED that Plaintiff’s Motion for Class Certification is DENIED as premature

without prejudice to refiling with supporting evidence gained through class-related discovery.

This Court finds that there is good cause to extend the deadline for seeking class certification

established by Local Rule 23.1(B) and will fix such a deadline after reviewing the parties’ status

reports.

       IT IS FURTHER ORDERED that counsel for each party electronically file by December

7, 2018, a status report not to exceed five (5) pages in length, double-spaced, and should: (1)

provide the status of discovery; (2) discuss when the plaintiff will be ready to re-file his motion

for class certification with supporting evidence gained through discovery; (3) identify anticipated

motions (other than motions in limine); (4) provide the parties’ views about when the case will be

ready for trial; (5) explain the status of settlement negotiations; and (6) identify any non-routine

issue to be addressed.



       1
         R. Doc. 19.
       2
         R. Doc. 27.
       3
         R. Docs. 28 & 37.
Case 2:18-cv-03104-BWA-JCW Document 43 Filed 11/28/18 Page 2 of 2




New Orleans, Louisiana, this 28th day of November 2018.



                                          ________________________________
                                          BARRY W. ASHE
                                          UNITED STATES DISTRICT JUDGE
